Citation Nr: 1029333	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection residuals of a gynecological 
disorder (diagnosed as menometrorrhagia), status post total 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to July 2001.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

In February 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of the hearing is 
associated with the claims folder.  

The Board notes that the Veteran originally requested service 
connection for endometriosis or endometrial, and later she 
characterized it as including various gynecological disorders, 
including a hysterectomy.  The Board finds that the Veteran's 
claim is best characterized as noted on the title page of this 
decision.  


FINDING OF FACT

The evidence has shown gynecological problems dating back to 
service, with multiple episodes of treatment for gynecological 
complaints in service, similar to those treated after service, 
and attributed to a diagnosis of menometrorrhagia and requiring a 
total hysterectomy. 


CONCLUSION OF LAW

Service connection residuals of a gynecological disorder 
(diagnosed as menometrorrhagia), status post total hysterectomy 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

The Veteran contends her gynecological disorder (variously 
diagnosed as menometrorrhagia/menorrhagia) first manifested in-
service, continued after service, and ultimately resulted in a 
total hysterectomy.  She believes service connection for 
residuals thereof should be granted. 

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(d) (2009).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the Veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994), (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").  

Facts and Analysis 

The Veteran's service treatment records (STRs) reflect abnormal 
pap smear findings and treatment for mild dysplasia, low 
back/flank pain, and anemia.  Of note, is a September 2000 Report 
of Medical History, which indicates a history of abnormal pap 
smears (noted above) and heavy periods lasting up to 8 days with 
cramping.  In a March 2001 Report of Medical History, the Veteran 
answered "yes" to having treatment for female disorder and change 
in menstrual pattern.  There is no separation examination of 
record.  

Post service private medical records reflect continued 
gynecological complaints much like those treated in service.  For 
example, VA treatment records show that the Veteran was treated 
at the Women's Health Clinic in June 2002 (less than one year 
after separation from service).  At that time, the Veteran 
reported heavy menses, and a history of abnormal pap smears.  She 
also stated that she began having irregular, heavy periods when 
she was in her 30's and that she currently experienced frequent 
clots "the size of a marble."  It was noted that her last pap 
smear in July 2001 was normal, but that there was a history of 
abnormal results, to include a follow-up loop electrosurgical 
excision procedure (or LEEP) in 1998 (which is documented in the 
service treatment records).  The diagnostic impression was 
menometrorrhagia (rule out fibroid uterus).  A pelvic ultrasound 
was ordered due to the pertinent diagnosis.  

A July 2002 pelvic echogram reflects a mild abnormality in the 
form of a slightly enlarged uterus with prominent endometrium.  

An August 2002 VA Women's Clinic report shows that the Veteran's 
medical history was positive for menometrorrhagia, heavy cycles 
lasting 8 days with clotting, an enlarged uterus with prominent 
endometrium, and normal ovaries with small follicular cysts.  
After physical examination of the Veteran, the diagnostic 
impression was menometrorrhagia with enlarged endometrial stripe.  
Recommended treatment included oral contraceptives.  

In a September 2002 VA treatment record, the Veteran reported 
that she had not had a menses in over a month and that her 
endometrial biopsy was normal.  The diagnosis was menorrhagia.  

A June 2003 VA gynecological report shows that the Veteran was 
last treated for menometrorrhagia in 2002; she reported having a 
menses every other month, lasting 8 days, with very heavy 
bleeding.  She stated that she had to change her pads nearly 
every half hour.  It was noted that she had a history of abnormal 
pap smears in 1987, 1989, and 1997.  The physician also indicated 
that an August 2002 endometrial biopsy confirmed proliferative 
endometrium.  The diagnoses provided were menometrorrhagia and 
anemia.  She was placed on oral contraceptives at that time as 
well. 

An August 2003 VA treatment record shows that the Veteran's 
medical history was positive for menometrorrhagia and anemia.  
She reported that while her menses were regular, they were still 
very heavy, going through at least 6 pads per day.  The diagnosis 
was menometrorrhagia.  

VA treatment records dated throughout 2004 show continued 
treatment for menometrorrhagia, irregular menses, iron 
deficiency, uterine enlargement, and abnormal pap smears.  

A July 2005 VA treatment note shows that the Veteran was 
diagnosed with menorrhagia and uterine fibroids.  Very heavy 
bleeding was also noted.  A total abdominal hysterectomy (due to 
meno/metrorrhagia and leiomyoma of the uterus) was performed in 
August 2005. (Emphasis added).  

In a July 2006 letter from a VA physician's assistant, P. Spence, 
it was noted that she had treated the Veteran on numerous 
occasions for prolonged menstrual bleeding, cramps, and irregular 
periods.  She observed that the Veteran had been treated in-
service for abnormal pap smears, chronic back pain, and anemia.  
The PA opined that had a full gynecological work-up been 
completed at that time (i.e., in-service), a diagnosis of 
endometriosis would have been made.  

In February 2010 the Veteran testified at a Travel Board hearing 
before the undersigned.  She stated that she first starting 
having gynecological symptoms in 1997, including heavy periods 
that would last up to 30 days and blood clotting.  She noted that 
she was scheduled for a complete gynecological while in-service 
in 2001, but she was discharged before she could be examined.   

Most recently, in a May 2010 private medical record, Dr. Bannout 
stated that the Veteran had a documented in-service history of 
menorrhagia and that a differential diagnosis included 
endometriosis.  

Here, the Board notes that at least two medical professionals 
have attributed the Veteran's in-service symptomatology to 
endometriosis.  Unfortunately, no formal diagnosis of such 
disorder is shown in the record (i.e., by way of laparoscopy).  

Nevertheless, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. See 38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(d) (2009).  

Based on the medical and lay evidence outlined above, the Board 
finds that the Veteran is entitled to service connection for 
residuals of a gynecological disorder (diagnosed as 
menometrorrhagia), status post total hysterectomy.  In this 
regard, in-service incurrence, or onset, has been established by 
the Veteran's STRs, which show complaints and treatment relating 
to heavy periods, or menometrorrhagia.  Immediately following 
service, in August 2002, the Veteran was diagnosed with 
menometrorrhagia, among other gynecological disorders (e.g., 
enlarged uterus, proliferative endometrium, etc.).  VA medical 
records show continuous, but unsuccessful, treatment for 
menometrorrhagia 2002 to 2005.  The Veteran was ultimately 
diagnosed with uterine fibroids in 2005 as well; however, VA 
medical records associated with her hysterectomy indicate that 
the procedure was conducted for both meno/metrorrhagia and 
uterine fibroids. See VA Medical Record, Patient 
Release/Discharge Instructions, August 2005. 

In sum, it is clear that the Veteran suffered gynecological 
symptoms, including menorrhagia, abdominal/back pain, anemia, and 
abnormal pap smears, during service, continuing after service, 
and culminating in a total hysterectomy in 2005.  The pertinent 
regulation, 38 C.F.R. § 3.303(b), requires for a finding of 
service connection to be made, that there be either a chronic 
disability resulting from any in-service occurrence of an injury 
or disease, and if there is no resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service to support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  In this case, while on active duty, the Veteran 
experienced irregular vaginal bleeding, which was documented in 
August 2000 and March 2001 service treatment records.  The record 
clearly shows that her symptoms, which were consistent through 
service and continuous through the postservice period, all 
constitute one continuous disorder.  There is no evidence to the 
contrary.  

In addition, the Veteran's testimony during her February 2010 
hearing before the Board was credible and consistent with the 
evidence of record that shows chronicity and continuity of her 
symptomatology.  For these reasons, the weight of the evidence 
shows that the Veteran's gynecological disorder was initially 
manifested by in-service abnormal gynecological symptoms and 
irregular bleeding, and that a hysterectomy was eventually 
performed, in part, to control the menometrorrhagia and to remove 
uterine fibroids.  With consideration of the evidentiary value 
that may be assigned to the Veteran's lay description of symptoms 
under Jandreau, Layno, and Barr the Board resolves reasonable 
doubt in favor of the Veteran and grants a claim of service 
connection for a gynecological disorder.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for residuals of a 
gynecological disorder, status post total hysterectomy is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


